Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”), executed March 4, 2013
and effective March 1, 2013 (the “Effective Date”), is by and between AASTROM
BIOSCIENCES, INC., a Michigan corporation (“Aastrom”), and Dominick C. Colangelo
(“Executive”).

 

RECITALS:

 

WHEREAS, Aastrom desires to employ the Executive and the Executive desires to be
employed by Aastrom, according to the terms contained herein.

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the parties agree as follows:

 

1. Definitions. Capitalized terms not otherwise defined in this Agreement shall
have the following meanings:

 

“Aastrom” means Aastrom Biosciences, Inc., a Michigan corporation, and,
following a Change in Control, any Successor that agrees to assume all of the
terms and provisions of this Agreement, or a Successor which otherwise becomes
bound by operation of law to this Agreement.

 

“Aastrom Documents and Materials” means documents or other media, whether in
tangible or intangible form, that contain or embody Confidential Information or
any other information concerning the business, operations or plans of Aastrom,
whether such documents or media have been prepared by Executive or by others.
Aastrom Documents and Materials include, without limitation, blueprints,
drawings, photographs, charts, graphs, notebooks, customer lists, computer
disks, tapes or printouts, sound recordings and other printed, electronic,
typewritten or handwritten documents or information, sample products, prototypes
and models.

 

“Base Salary” means the base annual salary to be paid to Executive under
Section 4.1 of this Agreement, as it may be adjusted from time to time as
provided in such Section.

 

“Board” means the Board of Directors of Aastrom.

 

“Cause” means the occurrence of any of the following events, as determined by
the Board of Aastrom, in good faith:

 

(a) Executive’s material breach of any of Executive’s material duties or
obligations to Aastrom (but not mere unsatisfactory performance), which breach
is not cured to the reasonable satisfaction of Aastrom’s Board within fifteen
(15) days after Executive’s receipt of a written notice describing in detail any
such breach;

 

--------------------------------------------------------------------------------


 

(b) Executive’s (i) theft of any property of Aastrom, (ii) fraud against
Aastrom, (iii) intentional falsification of any records of Aastrom, or (iv) any
other wrongful act that materially and adversely impacts the business or
reputation of Aastrom;

 

(c) Executive’s material breach of Aastrom’s Executive Confidential Information
and Invention Agreement or any other agreement with Aastrom covering the use or
disclosure of confidential or proprietary information of Aastrom, the ownership
of intellectual property or restrictions on competition;

 

(d) Executive’s gross negligence or willful misconduct in the performance of
Executive’s assigned duties (but not mere unsatisfactory performance); or

 

(e) Executive’s conviction or plea of guilty or nolo contendere on a felony
indictment.

 

“Change in Control” means the occurrence of any of the following:

 

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
(x) a trustee or other fiduciary holding securities of Aastrom under an employee
benefit plan of Aastrom, or (y) Eastern Capital Limited, a Cayman exempted
company, and its Affiliates and Associates (each, as defined in Rule 12b-2 of
the General Rules and Regulations under the Exchange Act), becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of Aastrom representing greater than
or equal to fifty percent (50%) of (A) the outstanding shares of common stock of
Aastrom, or (B) the combined voting power of Aastrom’s then-outstanding
securities;

 

(b) Aastrom is party to a merger or consolidation which results in the holders
of voting securities of Aastrom outstanding immediately prior thereto failing to
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the combined voting power of the voting securities of Aastrom or such surviving
entity outstanding immediately after such merger or consolidation; or

 

(c) the sale or disposition of all or substantially all of Aastrom’s assets (or
consummation of any transaction having similar effect).

 

For the avoidance of doubt, a liquidation or dissolution of Aastrom shall not be
deemed a Change in Control for purposes hereof.

 

“Confidential Information” means information that was or will be developed,
created, or discovered by or on behalf of Aastrom, or which became or will
become known by, or was or is conveyed to Aastrom, which has commercial value in
Aastrom’s business, including, without limitation, information about software
programs and subroutines, source and object code, algorithms, trade secrets,
designs, technology, know-how, processes, data, ideas, techniques, inventions
(whether patentable or copyrightable or not), works of authorship, formulas,
business

 

2

--------------------------------------------------------------------------------


 

and product development plans, customer lists, information concerning vendors
and contract terms with vendors that are not public knowledge, terms of
compensation and performance levels of Aastrom employees and consultants,
Aastrom customers and other information concerning Aastrom’s actual or
anticipated business, research or development, or which is received in
confidence by or for Aastrom from any other person or entity.

 

“Disability” means, with respect to Executive, that:

 

(a) Executive has been incapacitated by bodily injury, illness or disease such
that Executive is unable, with or without accommodations required by law, to
perform the essential functions of his duties to Aastrom as prescribed
hereunder, as reasonably determined by the Board based upon a medical evaluation
of Executive paid for by Company (and Executive agrees to reasonably cooperate
with such medical evaluation);

 

(b) such incapacity shall have continued for a period of six (6) consecutive
months; and

 

(c) such incapacity will, in the opinion of a qualified physician selected by
Executive and reasonably acceptable to Aastrom, will persist for a period of
more than twelve (12) months from the onset thereof, provided, however, that if
a physician chosen by Aastrom materially disagrees with such opinion, the
parties agree to engage, at Aastrom’s expense a third qualified physician,
selected by the Executive and Aastrom and reasonably acceptable to both
Executive and Aastrom to make a final binding decision regarding such
incapacity.

 

“Good Reason” means the occurrence of any of the following conditions, without
Executive’s informed written consent, of which the Executive shall have provided
written notice to Aastrom no later than ninety (90) days after the initial
existence of such condition(s), and which condition(s) remain(s) in effect
thirty (30) days after such written notice to Aastrom, during which period
Aastrom shall have the opportunity to cure such condition(s) to the reasonable
satisfaction of Executive:

 

(a) a change in Executive’s position as President and Chief Executive Officer
that materially reduces his level of responsibility;

 

(b) a change in Executive’s reporting relationship that results in Executive
reporting to any person, entity or group other than the Board;

 

(c) any reduction in Executive’s then-effective Base Salary, except for
reductions that are comparable to reductions that are generally applicable to
all senior executives of Aastrom;

 

(d) any change in the location of Executive’s locus of employment that is more
than fifty (50) miles from the current headquarters of Aastrom in Ann Arbor,
Michigan, other than a change as contemplated in Section 4.7 below;

 

3

--------------------------------------------------------------------------------


 

(e) failure of the Board or its nominating committee to nominate Executive as a
member of the Board; or

 

(f) any material breach of this Agreement by Aastrom.

 

Any termination by Executive for Good Reason shall occur not later than one
hundred twenty (120) days following Executive’s written notice to Aastrom of the
initial existence of the foregoing condition(s).

 

“Successor” means Aastrom and any successor or assign to substantially all of
its business and/or assets.

 

2. Employment. Aastrom hereby engages Executive as an employee, and Executive
hereby accepts such engagement, upon the terms and conditions set forth herein.

 

3. Duties.

 

3.1 President and CEO.  Executive is engaged as President and Chief Executive
Officer. Executive shall perform faithfully and diligently the duties
customarily performed by persons in the position for which Executive is engaged,
together with such other reasonable and appropriate duties as Aastrom shall
designate from time to time.

 

3.2 Board of Directors.  During the term of this Agreement, Aastrom shall cause
Executive to be nominated by the Board or the nominating committee of the Board
and shall use commercially reasonable efforts to cause Executive to be elected
to the Board; provided, however, that failure of the shareholders to elect the
Executive to the Board shall not constitute “Good Reason.”

 

3.3 Outside Activities.  Executive shall devote Executive’s best efforts and
Executive’s full business time and attention to the performance of the services
customarily incident to his office with Aastrom and to such other services as
the Board may reasonably request. Executive may also serve on the board of
directors or advisory board of one or more other entities with the prior consent
of the Board, which shall not be unreasonably withheld, and may also continue to
serve in the capacities shown for those third parties listed
on Exhibit A attached hereto and incorporated herein, and for the time periods
indicated for each, so long as such service does not interfere with Executive’s
performance of Executive’s responsibilities and duties to Aastrom, and would not
otherwise result in a violation of Executive’s obligations under the Agreement.

 

4. Compensation and Fringe Benefits.

 

4.1 Base Salary. During the term of this Agreement, Aastrom shall pay to
Executive a Base Salary of Four Hundred and Thirty Thousand Dollars ($430,000)
per year, payable in accordance with Aastrom’s standard payroll policies in
effect for other executive employees and subject to all required deductions for
state and federal withholding taxes, Social Security and all

 

4

--------------------------------------------------------------------------------


 

other employment taxes and payroll deductions. The Base Salary shall be subject
to review by the compensation committee of the Board on an annual basis, as of
January, commencing in 2014.

 

4.2 Incentive Bonus Compensation. In addition to the Base Salary, Executive
shall be eligible to receive an annual incentive bonus payment and the stock
incentive compensation described in Exhibit B attached hereto and incorporated
herein.

 

4.3 Customary Fringe Benefits. Executive shall be entitled to such fringe
benefits as Aastrom customarily makes available to Aastrom’s senior executives
(collectively, “Fringe Benefits”). The Fringe Benefits shall include sick leave,
health insurance coverage, and 401k plan participation, in accordance with the
terms and provisions of such plans, policies and arrangements as adopted by
Aastrom from time to time during the term of this Agreement. By action of the
Board, Aastrom reserves the right to change the Fringe Benefits on a prospective
basis, at any time, effective upon delivery of written notice to Executive.
Executive shall not be entitled to receive payments in lieu of Fringe Benefits,
other than for unused vacation leave earned and accumulated at the time the
employment relationship terminates.

 

4.4 Paid Time Off. Executive is entitled to 16.67 hours per month, equaling
twenty five (25) days per year, of paid time off, pro rated for any partial
calendar year during the term of this Agreement, in accordance with Aastrom’s
Paid Time Off policy. Executive also shall be entitled to such paid holidays as
are established by Aastrom for all regular full-time employees.

 

4.5 Business Expenses. Upon submission of itemized expense statements in the
manner specified by Aastrom and subject to Aastrom’s expense reimbursement
policies in effect from time to time, Executive shall be entitled to
reimbursement for all expenses of any nature that Executive reasonably incurs in
fulfilling his obligations under this Agreement and during the term hereof,
including, without limitation, expenses incurred to attend meetings, travel,
entertainment, professional dues and journals, telephone and data transmission
charges and any equipment purchased by Executive for the purpose of performing
such obligations. Aastrom shall so reimburse Executive no later than the last
day of the calendar month following the calendar month in which Executive
incurred the expenses to be reimbursed. Executive’s right to reimbursement for
expenses as provided in this Section 4.5 shall not be subject to liquidation or
exchange for any other benefit. Notwithstanding anything contained herein to the
contrary, the reimbursement of expenses during a year will not affect the
expenses eligible for reimbursement in any other year.

 

4.6 Equipment. Aastrom shall supply Executive with all necessary equipment for
Executive to perform his obligations under this Agreement, including, without
limitation, a laptop computer and smartphone.

 

4.7 Temporary Housing; Commuting Expenses; Relocation. During the first twelve
(12) months of the Executive’s employment pursuant to this Agreement, Aastrom
shall reimburse the Executive for his temporary housing expenses relating to the
Executive’s temporary residence in the Ann Arbor, Michigan vicinity, and shall
reimburse the Executive for his reasonable travel expenses between Ann Arbor and
Boston, Massachusetts.  Such

 

5

--------------------------------------------------------------------------------


 

reimbursement shall be grossed up so as to be tax neutral to the Executive,
provided, however, that the total sum of such reimbursement shall not exceed
$75,000.  In the event the Executive is required to relocate, the Executive will
be eligible for reimbursement of his relocation expenses in accordance with
Aastrom policy.

 

4.8  Indemnification.   Aastrom shall indemnify and defend the Executive in
accordance with its articles of incorporation, bylaws or applicable law by
reason of his service as an officer or director of Aastrom, against all costs,
charges and expenses incurred or sustained by him in connection with any action,
suit or proceeding to which he may be made a party by reason of his being an
officer, director or employee of Aastrom.   Aastrom’s obligations under this
section shall survive any termination of this Agreement or the Executive’s
employment hereunder.

 

5. Term.

 

5.1 Commencement Date. The employment relationship pursuant to this Agreement
shall commence on the Effective Date.

 

5.2 Termination at Will. Aastrom and Executive acknowledge and agree that
Executive’s employment with Aastrom is “at will” and that their employment
relationship may be terminated by either party at any time, with or without
Cause.

 

6. Consideration Upon Termination.

 

6.1 Base Salary. Upon termination of Executive’s employment with Aastrom,
Aastrom shall pay Executive his then-effective Base Salary through the effective
date of such termination, with such payment to be made with the next following
payroll processed by Aastrom.

 

6.2 Severance.

 

6.2.1 In the event Executive’s employment is terminated by Aastrom without Cause
or Executive resigns for Good Reason, then Aastrom shall additionally pay to
Executive a severance payment equal to his then-effective Base Salary, payable
in equal installments over the one-year period following the Release Date (as
such term is defined in Section 6.4), to be paid on standard payroll dates and
in accordance with Aastrom’s standard payroll policies then in effect.  During
this period all stock options and other stock-based awards which would have
vested had the Executive remained employed for an additional twelve (12) months
following the date of termination will become exercisable as of the date of
termination.

 

6.2.2 In the event Executive’s employment is terminated by Aastrom without Cause
or Executive resigns for Good Reason within twelve (12) months following a
Change in Control, Aastrom shall instead of the payment contemplated by the
foregoing Section 6.2.1 pay Executive a severance payment equal to one and
one-half times his then-effective Base Salary, payable in a lump sum within
twenty (20) business days after the Release Date, and also pay the

 

6

--------------------------------------------------------------------------------


 

Executive his targeted incentive bonus that he is eligible for in accordance
with Exhibit B hereto, for the year during which such termination occurs.

 

6.2.3 Executive shall be responsible for paying all taxes in respect of any
severance payment he receives under this Section 6.2 and Aastrom may reduce the
amount of any such payment by the amount of all required withholding taxes and
other deductions required by law.

 

6.3 Continued Medical Coverage. In the event Executive’s employment is
terminated by Aastrom for reasons other than Cause or by the Executive for Good
Reason, and Executive elects and participates in continued medical insurance
coverage in accordance with applicable provisions of the Consolidated Budget
Reconciliation Act of 1985 (the “COBRA Continuation Coverage”), then Aastrom
shall, at its sole cost and expense, pay for the COBRA Continuation Coverage for
up to the first twelve (12) months following the date of Executive’s
termination. Thereafter, if Executive elects to continue the COBRA Continuation
Coverage, Executive shall be responsible for payment of the premiums required to
maintain the same.

 

6.4 Release. The Executive’s right to receive any severance payment contemplated
by Section 6.2 or Company paid COBRA Continuation Coverage is conditioned upon
execution, delivery and non-revocation by Executive of a general release of
claims in a form to be provided by Aastrom, generally consistent with Exhibit C,
attached hereto, to be provided to Executive by Aastrom no later than seven
(7) days after his separation from service.  If Executive elects to sign such
general release, such general release must be executed by Executive and
delivered to Aastrom no later than the thirtieth (30th) day after the
Executive’s separation from service, and the first such severance payment shall
be made on the thirty-seventh (37th) day after separation from service (the
“Release Date”), unless a later date is specified herein.

 

7. Covenants.

 

7.1 Non-Disclosure of Confidential Information. Executive agrees that he will
not use or disclose to any person or entity any Confidential Information;
provided, however, that Executive shall have no such obligation with respect to
Confidential Information that (a) at the time of disclosure to Executive was
generally available to the public or otherwise in the public domain, or
(b) subsequent to such disclosure becomes generally available to the public
without violation by Executive of this covenant. Executive agrees that upon the
termination of his employment with Aastrom for any reason, he will not take with
him any Confidential Information that is in written, computerized, machine
readable, model, sample, or other form of capable of physical delivery, without
the prior written consent of the Board. The Executive also agrees that upon the
end of his employment with Aastrom for any reason or at any other time that
Aastrom may request, he will deliver promptly and return to Aastrom all Aastrom
Documents and Materials.

 

7.2 Non-Solicitation. Executive agrees that, during the term of his employment
with Aastrom and for a period of one year following the termination of his
employment with Aastrom for any reason, he will not, directly or indirectly, on
his own behalf or on behalf of any other person or entity, solicit, induce or
attempt to solicit or induce: (i) any then current employee or

 

7

--------------------------------------------------------------------------------


 

independent contractor of Aastrom to terminate or modify his, her or its
employment or business relationship with Aastrom; (ii) any then current customer
of Aastrom with which Executive had personal contact during the last twelve
(12) months of his employment or about which Executive had access to
Confidential Information regarding such customer, or any current vendor,
supplier, service provider, or other business relation of Aastrom (“Business
Relation”) to terminate or modify its use of Aastrom’s services or its
relationship with Aastrom, as applicable.

 

7.3 Non-Competition. Executive agrees that during the term of his employment
with Aastrom and for a period of one (1) year following the termination of his
employment with Aastrom for any reason, he will not, without the express written
consent of the Board, directly or indirectly, on his own behalf or on behalf of
any other person or entity, represent, engage in, be employed by, furnish
consulting services to, or have any interest in (whether as an agent, director,
officer, owner, partner, principal, proprietor, representative, shareholder, or
otherwise) any business that is directly competitive with Aastrom’s development
programs, including product candidates being developed thereunder, technologies
or commercial products at such time of Executive’s termination of employment.
Neither (a) Executive’s participation in the activities permitted by
Section 3.3, nor (b) Executive’s ownership, in itself, of one percent or less of
the outstanding publicly traded securities of any class of a corporation or
other entity (so long as Executive does not participate in the operations of
such competitive business), shall constitute a violation of this Section 7.3.

 

7.4  Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with Aastrom in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of Aastrom which relate to events or occurrences
that transpired while the Executive was employed by Aastrom. The Executive’s
full cooperation in connection with such claims or actions shall include, but
not be limited to, being available to meet with counsel to prepare for discovery
or trial and to act as a witness on behalf of Aastrom at mutually convenient
times. During and after the Executive’s employment, the Executive also shall
cooperate fully with Aastrom in connection with any investigation or review of
any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while the Executive was
employed by Aastrom. Aastrom shall reimburse the Executive for any reasonable
out-of-pocket expenses incurred in connection with the Executive’s performance
of obligations pursuant to this Section 7.4, and, during the period that follows
the expiration of the one (1) year period following the Release Date, shall
further compensate Executive for his time at his hourly rate based on his most
recent Base Salary.

 

7.5 Injunction.  The Executive agrees that it would be difficult to measure any
damages caused to Aastrom which might result from any breach by the Executive of
the promises set forth in this Section 7, and that in any event money damages
would be an inadequate remedy for any such breach.  Accordingly, the Executive
agrees that if the Executive breaches, or proposes to breach, any portion of
this Agreement, Aastrom shall be entitled, in addition to all other remedies
that it may have, to an injunction or other appropriate equitable relief to
restrain any such breach without showing or proving any actual damage to
Aastrom.

 

8

--------------------------------------------------------------------------------


 

8. Executive’s Representations. Executive represents and warrants that Executive
(i) is free to enter into this Agreement and to perform each of the terms and
covenants contained herein, (ii) is not restricted or prohibited, contractually
or otherwise, from entering into and performing this Agreement, and (iii) will
not be in violation or breach of any other agreement by reason of Executive’s
execution and performance of this Agreement.

 

9. Aastrom Policies. To the extent not in conflict with this Agreement,
Executive agrees to comply with Aastrom’s (i) Confidential Information and
Invention Agreement as executed by Executive, and (ii) any handbook or other
policies for Aastrom employees and executives adopted from time to time the
Board, including, without limitation.

 

10. General Provisions.

 

10.1 Attorneys’ Fees. In the event of any dispute or breach arising with respect
to this Agreement, the party prevailing in any proceedings for the resolution or
enforcement thereof shall be entitled to recover from the losing party
reasonable expenses, attorneys’ fees and costs incurred therein.

 

10.2 Amendments. No amendment or modification of the terms or conditions of this
Agreement shall be valid unless in writing and signed by both parties hereto.
There shall be no implied-in-fact contracts modifying the terms of this
Agreement.

 

10.3 Entire Agreement. This Agreement and the exhibits attached hereto
constitute the entire agreement between the parties with respect to the
employment of Executive, other than (i) the agreements and plans relating to
Aastrom’s stock option grants to Executive, and (ii) policies and agreements
referenced in Section 9. This Agreement, together with the items referenced
above, supersedes all prior agreements, understandings, negotiations and
representation with respect to the employment relationship.

 

10.4 Successors and Assigns. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devises and legatees.

 

10.5 No Limitation of Regular Benefit Plans. This Agreement is not intended to
and shall not affect, limit or terminate any plans, programs, or arrangements of
Aastrom that are regularly made available to a significant number of executives
or officers of Aastrom, including without limitation Aastrom’s stock option
plans.

 

10.6 No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditors
process, and any action in violation of this Section 10.6 shall be void.

 

10.7 Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered, when

 

9

--------------------------------------------------------------------------------


 

mailed, if mailed by U.S. registered or certified mail, return receipt requested
and postage prepaid, or when shipped, if shipped by nationally known reputable
overnight delivery service and shipping charges prepaid. In the case of
Executive, notices shall be addressed to Executive at the home address which he
most recently communicated to Aastrom, in writing. In the case of Aastrom,
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

 

10.8 No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking employment
with a new company or in any other manner), nor shall any such payment be
reduced by any earnings that Executive may receive from any other source except
as otherwise provided herein.

 

10.9 No Representations. Executive acknowledges that in entering into this
Agreement Executive is not relying and has not relied on any promise,
representation or statement made by or on behalf of Aastrom which is not set
forth in this Agreement.

 

10.10 Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Michigan,
without regard to its choice of law rules.

 

10.11 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

 

10.12 Severable Provisions. The provisions of this Agreement are severable, and
if any one or more provisions may be determined to be judicially unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

10.13 Tax Withholding. The payments to be made pursuant to this Agreement will
be subject to customary withholding of applicable income and employment taxes.

 

10.14 Consultation. Executive acknowledges that this Agreement confers
significant legal rights on Executive, and also involves Executive waiving other
potential rights he might have under other agreements and laws. Executive
acknowledges that Aastrom has encouraged Executive to consult with Executive’s
own legal, tax, and financial advisers before signing the Agreement; and that
Executive has had adequate time to do so before signing this Agreement.

 

10.15 Counterparts. This Agreement may be executed in counterparts, and each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

 

10.16 Excess Parachute Payment.

 

10.16.1 In the event that any payment or benefit received or to be received by
Executive pursuant to this Agreement or otherwise would (a) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the

 

10

--------------------------------------------------------------------------------


 

“Code”), or any comparable successor provisions, and (B) but for this
Section 10.16 would subject Executive to the excise tax imposed by Section 4999
of the Code, or any comparable successor provisions (the “Excise Tax”), then
Executive’s benefits hereunder shall be either (a) provided to Executive in
full, or (b) provided to Executive as to such lesser extent which would result
in no portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, when taking into account applicable federal, state, local and
foreign income and employment taxes, the Excise Tax, and any other applicable
taxes, results in the receipt by Executive, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under the Excise Tax. Unless Aastrom and Executive agree
otherwise in writing, any determination required under this paragraph shall be
made in writing in good faith by a qualified third party mutually agreed upon by
Aastrom and Executive (the “Professional Service Firm”). In the event of a
reduction of benefits hereunder, Executive shall be given the choice of which
benefits to reduce, in the event that the reduction to zero dollars ($0) of all
benefits paid in cash is insufficient to avoid liability under the Excise Tax.
For purposes of making the calculations required by this Section 10.16, the
Professional Service Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of the Code, and other applicable
legal authority. Aastrom and Executive shall furnish to the Professional Service
Firm such information and documents as the Professional Service Firm may
reasonably request in order to make a determination under this Section 10.16.
Aastrom shall bear all costs and expenses the Professional Service Firm may
reasonably incur in connection with any calculations contemplated by this
Section 10.16.

 

10.16.2 If, notwithstanding any reduction described in this Section 10.16, the
Internal Revenue Service (“IRS”) determines that Executive is liable for the
Excise Tax as a result of the receipt of the payment of benefits described
above, then Executive shall be obligated to pay back to Aastrom, within thirty
(30) days after a final IRS determination or in the event that Executive
challenges the final IRS determination, a final judicial determination, a
portion of the payment equal to the “Repayment Amount.” The Repayment Amount
with respect to the payment of benefits shall be the smallest amount, if any, as
shall be required to be paid to Aastrom so that Executive’s net after-tax
proceeds with respect to any payment of benefits (after taking into account the
payment of the Excise Tax and all other applicable taxes imposed on such
payment) shall be maximized. The Repayment Amount with respect to the payment of
benefits shall be zero if a Repayment Amount of more than zero would not result
in Executive’s net after-tax proceeds with respect to the payment of such
benefits being maximized. If the Excise Tax is not eliminated pursuant to this
paragraph, Executive shall pay the Excise Tax.

 

10.16.3 Notwithstanding any other provision of this Section 10.16, if, within
three years of the date of the filing of Executive’s tax return for the year in
which a Change in Control occurred (or if later three years from the due date
for the filing of such return) (a) there is a reduction in the payment of
benefits as described in this Section 10.16, (b) the IRS later determines that
Executive is liable for the Excise Tax, the payment of which would result in the
maximization of Executive’s net after-tax proceeds (calculated as if Executive’s
benefits previously had not been reduced), and (c) Executive pays the Excise
Tax, then Aastrom shall pay to Executive those benefits which were reduced
pursuant to this paragraph contemporaneously or

 

11

--------------------------------------------------------------------------------


 

as soon as administratively possible after Executive pays the Excise Tax so that
Executive’s net after-tax proceeds with respect to the payment of benefits is
maximized.

 

10.17  Section 409A.

 

10.17.1  Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of
Section 409A of the Code, Aastrom determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.  If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

10.17.2  All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by Aastrom or incurred by the Executive
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year.  Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

 

10.17.3  To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

10.17.4  The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.  Notwithstanding anything herein to the
contrary, each payment under

 

12

--------------------------------------------------------------------------------


 

Section 6.2 hereof shall be paid not later than the end of the second (2nd)
calendar year following the year in which the Executive separates from service. 
Each payment under Section 6.2 shall be considered a separate payment for
purposes of Section 409A of the Code.  To the extent that any separate severance
payment (1) is not paid within the short term deferral period, as provided in
Treasury Regulations §1.409A-1(b)(4), and (2) would exceed the amount specified
in Treasury Regulations §1.409A(b)(9)(iii)(A), as determined by a Professional
Service Firm, then such payment shall be reduced to the maximum amount
permissible under Treasury Regulations §1.409A(b)(9)(iii)(A).

 

10.17.5  Aastrom makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

 

10.18 Reporting and Disclosure. Aastrom, from time to time, shall provide
government agencies with such reports concerning this Agreement as may be
required by law, and Aastrom shall provide the Executive with such disclosure
concerning this Agreement as may be required by law or as Aastrom may deem
appropriate.

 

10.19 No Liability. Liability for payment of any severance hereunder, as set
forth in Sections 6.2 and 6.3 is the liability of Aastrom, and no director,
officer or shareholder of Aastrom shall have any personal liability for the
payment of any such amounts to Executive.

 

10.20 Counterparts; Electronic Signature. This Agreement may be executed in one
more counterparts and by any form of electronic imaging, all of which shall
constitute originals, and all of which together shall constitute one and the
same instrument.

 

[SIGNATURES ON FOLLOWING PAGE]

 

13

--------------------------------------------------------------------------------


 

The parties have executed this Agreement as of the date set forth above.

 

 

AASTROM:

 

 

 

AASTROM BIOSCIENCES, INC.

 

 

 

By:

 

 

Name: Alan L. Rubino

 

Title: Chair of the Compensation Committee of the

 

Board of Directors

 

 

 

EXECUTIVE:

 

 

 

 

 

Dominick C. Colangelo

 

--------------------------------------------------------------------------------


 

EXHIBIT A
OUTSIDE ACTIVITIES
(SECTION 3.3)

 

Notwithstanding anything in this Agreement to the contrary, Aastrom approves
Executive serving on the boards of directors and related committees of each of
the following:                                          ; subject to the
following:

 

(1) Actual time devoted to such board-related activities must not materially
impair Executive’s full and complete performance of his obligations under this
Agreement;

 

(2) Such service would not otherwise result in a violation of Executive’s
obligations under this Agreement.

 

(3) Areas of business and technology must not be competitive with Aastrom.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INCENTIVE BONUS COMPENSATION
(SECTION 4.2)

 

1. Target Cash Bonus. Participation in Aastrom’s cash performance bonus program,
as determined by Aastrom’s Board, for up to 50% of Executive’s Base Salary,
based on achievement of goals for Executive and Aastrom set by the Compensation
Committee of the Board and agreed to by Executive prior to the calendar year to
which such bonus and goals shall apply; provided, however, that the goals for
the calendar year 2013 shall be set and agreed upon as soon as practicable after
the execution of this Agreement.  The Board shall act reasonably in determining
whether such goals have been achieved.

 

2. Stock Options.

 

2.1 Initial Grant. As soon as practicable after the Effective Date, Aastrom
shall grant the Executive options to purchase 1,100,000 shares of Aastrom common
stock (the “Initial Options”), having an exercise price equal to public stock
price at date of grant. 275,000 of the Initial Options shall vest on the one
year anniversary of the Effective Date; 22,916 of the Initial Options shall vest
on the first day of each calendar month beginning with the first calendar month
following the first anniversary of the Effective Date, until all of the Initial
Options have vested.

 

2.2  Annual Stock Grant.  Executive will be eligible for an annual option grant
or other stock based award at the discretion of the Board.

 

2.3  General Provisions. General provisions applicable to the Initial Options
(the “Options”):

 

2.3.1 All Options shall be non-statutory stock options with a 10-year term, and
shall be subject to the Aastrom 2009 Omnibus Incentive Plan, as amended.  Vested
Options shall be exercisable for a period of 90 days following termination of
employment for any reason other than Cause, death or disability. In the event
that Executive is subject to a Section 16 insider trading blackout after
termination, then the termination of the exercise period for vested Options
shall be extended for an additional 45 days. In the case of death or disability,
Options shall remain exercisable for a period of 12 months following such event.

 

2.3.2 All unexercised Options are immediately forfeited upon termination for
Cause.

 

2.4 Accelerated Vesting Upon Change in Control. Upon Executive’s termination for
(a) reasons other than Cause, (b) his death or Disability, or (c) Good Reason
that in any of such cases occurs within 12 months following a Change in Control,
all of the Options shall immediately and automatically vest.

 

16

--------------------------------------------------------------------------------


 

2.5 Release of Claims. Acceleration of vesting of options hereunder upon any
termination of Executive’s employment shall be conditioned upon Executive’s
execution, delivery and non-revocation of a general release of claims in a form
as provided by Aastrom, generally consistent with Exhibit C, attached hereto.

 

17

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF RELEASE

(SECTION 6.4)

 

RELEASE AGREEMENT

 

THIS AGREEMENT (this “Release Agreement”) is made by and between Dominick C.
Colangelo (“Executive”) and Aastrom Biosciences, Inc. (“Aastrom”; together with
Executive, the “Parties”).

 

RECITALS

 

A. Executive has terminated employment as an executive officer of Aastrom,
effective      ,      .

 

B. Executive has been given the opportunity to review this Release Agreement, to
consult with legal counsel, and to ascertain his rights and remedies.

 

C. Executive and Aastrom, without any admission of liability, desire to settle
with finality, compromise, dispose of, and release any and all claims and
demands asserted or which could be asserted arising out of Executive’s
employment at and separation from Aastrom.

 

In consideration of the foregoing and of the promises and mutual covenants
contained herein, it is hereby agreed between Executive and Aastrom as follows:

 

AGREEMENT

 

1. In exchange for the good and valuable consideration set forth in the
Executive Employment Agreement between Aastrom and the Executive dated
February     , 2013 (“Employment Agreement”), Executive hereby releases, waives
and discharges any and all manner of action, causes of action, claims, rights,
charges, suits, damages, debts, demands, obligations, attorneys’ fees, and any
and all other liabilities or claims of whatsoever nature, whether in law or in
equity, known or unknown, including, but not limited to, age discrimination
under the Age Discrimination In Employment Act of 1967 (as amended), employment
discrimination prohibited by other federal, state or local laws, wage claims
arising under the federal Fair Labor Standards Act, or state or local law, and
any other claims, which Executive has claimed or may claim or could claim in any
local, state or federal or other forum, against Aastrom, its directors,
officers, executives, agents, attorneys, successors and assigns as a result of
or relating to Executive’s employment at and separation from Aastrom, and as an
officer or director of Aastrom as a result of any acts or omissions by Aastrom
or any of its directors, officers, executives, agents, attorneys, successors or
assigns (collectively “Covered Acts or Omissions”) that occurred prior to the
date of this Release Agreement; excluding only (i) those to compel the payment
of amounts due to Executive as provided in the Employment Release Agreement,
(ii) enforcement of any rights of Executive under any other agreements with
Aastrom, or (iii) those for indemnification under Aastrom’s articles of
incorporation, bylaws or

 

18

--------------------------------------------------------------------------------


 

applicable law by reason of his service as an officer or director of Aastrom,
under any separate indemnification agreement between Aastrom and Executive, or
under any policy of insurance purchased for Executive by Aastrom (collectively,
the “Other Agreements”).

 

2. Executive agrees to immediately return to Aastrom all property, assets,
manuals, materials, information, notes, reports, agreements, memoranda, customer
lists, formulae, data, know-how, inventions, trade secrets, processes,
techniques, and all other assets, materials and information of any kind or
nature, belonging or pertaining to Aastrom (collectively “Aastrom Information
and Property”), including, but not limited to, computer programs and diskettes
or other media for electronic storage of information containing Aastrom
Information and Property, in Executive’s possession, and Executive shall not
retain copies of any such Aastrom Information and Property. Executive further
agrees that from and after the date hereof he will not remove from Aastrom’s
offices any Aastrom Information and Property, nor retain possession or copies of
any Aastrom Information and Property.  Executive further agrees to comply with
his post-employment covenants set forth in Section 7 of his Employment
Agreement, including his covenants concerning non-disclosure of confidential
information, nonsolicitation, noncompetition, and litigation and regulatory
cooperation.

 

3. The Executive agrees not to, and Aastrom agrees to instruct all directors and
officers with knowledge of the Release Agreement not to (a) publicly make or
cause to be made any statements, observations, opinions or communicate any
information (whether in written or oral form) that is intended to disparage,
defame, slander or is likely in any way to harm the reputation of the other or,
in the case of Aastrom, any of its subsidiaries, affiliates, directors,
officers, members, employees or agents (each a “Protected Person”) or
(b) tortiously interfere with any of their respective business relationships;
provided, however, such statements may be made by Executive to members of the
Board of Directors of the Company or by members of the Board of Directors to
Executive in private. Notwithstanding the foregoing, nothing contained in this
Section 3 shall be interpreted to prevent either Party or any Protected Person
from making truthful statements in any legal or other proceeding that would
subject them to penalty for perjury, even if such statements are otherwise in
conflict with this Section 3.

 

4. The Parties agree that from and after the date hereof neither of them shall
make reference to the other or use the name or goodwill of the other in
connection with any enterprise that either of them is currently or shall in the
future undertake on their own behalf or that of any third party. Accordingly,
neither of the Parties shall use the other’s name in any promotional materials,
publicity materials including press releases, on a website or otherwise with
respect to third parties without the express prior written consent of the other.
Notwithstanding the foregoing, (i) the Parties may indicate to any third party,
in promotional materials, publicity materials including press releases, on a
website or otherwise that the Executive is a former Aastrom director and
President and CEO without the need for any such consent, and (ii) either Party
may make any truthful statement which would otherwise be in conflict with this
Section 4, if and as required by law, so long as the same does not violate the
foregoing Section 3.

 

5. Executive covenants and agrees that he shall never commence or prosecute, or
knowingly encourage, promote, assist or participate in any way, except as
required by law, in the commencement or prosecution, of any claim, demand,
action, cause of action or suit of any

 

19

--------------------------------------------------------------------------------


 

nature whatsoever against Aastrom or any current or former officer, director,
Executive or agent of Aastrom (“Covered Litigation”) that is based upon any
claim, demand, action, cause of action or suit released pursuant to this Release
Agreement or involving or based upon the Covered Acts and Omissions.

 

6. Executive further agrees that he has read this Release Agreement carefully
and understands all of its terms.

 

7. Executive understands and agrees that he was advised to consult with an
attorney and did so prior to executing this Release Agreement.

 

8. Executive understands and agrees that he has been given twenty-one (21) days
within which to consider this Release Agreement.

 

9. Executive understands and agrees that he may revoke this Release Agreement
for a period of seven (7) calendar days following the execution of this Release
Agreement (the “Revocation Period”). This Release Agreement is not effective
until this revocation period has expired. Executive understands that any
revocation, to be effective, must be in writing and either (a) postmarked within
seven (7) days of execution of this Release Agreement and addressed to Aastrom
Biosciences, Inc., 24 Frank Lloyd Drive, Ann Arbor, Michigan 48105 or (b) hand
delivered within seven (7) days of execution of this Release Agreement to
Aastrom Biosciences, Inc., 24 Frank Lloyd Drive, Ann Arbor, Michigan 48105.
Executive understands that if revocation is made by mail, mailing by certified
mail, return receipt requested, is recommended to show proof of mailing.

 

10. In agreeing to sign this Release Agreement and separate from Aastrom,
Executive is doing so completely voluntarily and of his own free-will and
without any encouragement or pressure from Aastrom and agrees that in doing so
he has not relied on any oral statements or explanations made by Aastrom or its
representatives.

 

11. Both parties agree not to disclose the terms of this Release Agreement to
any third party, except as is required by law, or as is necessary for purposes
of securing counsel from either parties’ attorneys or accountants.

 

12. This Release Agreement shall not be construed as an admission of wrongdoing
by Aastrom or Executive.

 

13. This Release Agreement and the Other Agreements contains the entire
agreement between Executive and Aastrom regarding the matters set forth herein.
Any modification of this Release Agreement must be made in writing and signed by
Executive and each of the entities constituting Aastrom.

 

14. This Release Agreement shall be governed by and construed in accordance with
the domestic laws of the State of Michigan, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Michigan or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Michigan.

 

20

--------------------------------------------------------------------------------


 

15. In the event any provision of this Release Agreement or portion thereof is
found to be wholly or partially invalid, illegal or unenforceable in any
judicial proceeding, then such provision shall be deemed to be modified or
restricted to the extent and in the manner necessary to render the same valid
and enforceable, or shall be deemed excised from this Release Agreement, as the
case may require, and this Release Agreement shall be construed and enforced to
the maximum extent permitted by law, as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be.

 

16. If there is a breach or threatened breach of the provisions of this Release
Agreement, either Party may, in addition to other available rights and remedies,
apply to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violation of, any of the
provisions of this Release Agreement.

 

17. In the event that Executive violates the terms of this Release Agreement, in
addition to other available rights and remedies, Aastrom shall be released of
all of its remaining obligations to make severance payments to Executive.

 

The parties hereto have entered into this Release Agreement as of this       day
of            , 20    .

 

 

AASTROM:

 

 

 

AASTROM BIOSCIENCES, INC.

 

 

 

By:

 

Name:

 

Title:

 

 

 

EXECUTIVE:

 

 

 

 

 

DOMINICK C. COLANGELO

 

21

--------------------------------------------------------------------------------